Case 1:21-cv-20608-BB Document 8 Entered on FLSD Docket 03/16/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-20608-BLOOM/Otazo-Reyes

 TINA MARIE BARBUTO,

         Plaintiff,

 v.

 MIAMI HERALD MEDIA COMPANY,

       Defendant.
 _________________________________/

                  ORDER DIRECTING CLERK TO ISSUE SUMMONS AND
                  REQUIRING PLAINTIFF TO FILE PROOF OF SERVICE

         THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint.1 Plaintiff filed this action on February

 12, 2021, see ECF No. [1], generating a May 13, 2021, service deadline. Despite the filing a

 proposed summons, see ECF No. [4-1], no summons has been issued as to Defendant, and service

 has not been perfected.

         Accordingly, it is ORDERED AND ADJUDGED that the Clerk of Court shall

 immediately ISSUE the summons filed at ECF No. [4-1], and, within seven (7) days of perfecting

 service upon Defendant, Plaintiff shall file proof of such service with the Court. Failure to

 effectuate service of a summons and the complaint on Defendant by the stated deadline will result

 in dismissal without prejudice and without further notice.




 1
  The 90-day timeframe does not apply to service of process upon parties in a foreign country. See Fed. R.
 Civ. P. 4(m) (“This subdivision (m) does not apply to service in a foreign country under Rule 4(f), 4(h)(2),
 or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).”).
Case 1:21-cv-20608-BB Document 8 Entered on FLSD Docket 03/16/2021 Page 2 of 2

                                             Case No. 21-cv-20608-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on March 16, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         2
